                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-01921-STV

EL TAPATIO, INC.,
d/b/a EL TEJADO MEXICAN RESTAURANT,

       Plaintiff,

v.

HAMILTON SPECIALTY INSURANCE COMPANY,

     Defendant.
______________________________________________________________________

                                ORDER
______________________________________________________________________

Magistrate Judge Scott T. Varholak

       This matter comes before the Court on the parties’ Joint Motion to Consolidate

Civil Action No. 1:19-CV-01922-NYW and Civil Action No. 19-CV-01924-REB-NRN with

this Action and Enter a Stay of Action (the “Motion”), filed on November 1, 2019. [#19]

The parties in the instant matter have consented to proceed before the undersigned

United States Magistrate Judge for all proceedings, including entry of a final judgement.

[##14-15] This Court has carefully considered the Motion and related briefing, the entire

case file and the applicable case law. For the following reasons, the Motion is GRANTED.

       Federal Rule of Civil Procedure 42(a) provides that “[i]f actions before the court

involve a common question of law or fact, the court may . . . consolidate the actions . . .

.” Fed. R. Civ. P. 42(a)(2). The decision whether to consolidate actions involving common

questions of law or fact is committed to the sound discretion of the district court. Shump

v. Balka, 574 F.2d 1341, 1344 (10th Cir. 1978). The purpose of Rule 42(a) is “to give the
court broad discretion to decide how cases on its docket are to be tried so that the

business of the court may be dispatched with expedition and economy while providing

justice to the parties.” Breaux v. Am. Family Mut. Ins. Co., 220 F.R.D. 366, 367 (D. Colo.

2004).

         Plaintiff El Tapatio, Inc., d/b/a El Tejado Mexican Restaurant, originally filed the

instant action in the Broomfield Country District Court in May 2019. [#4] The case was

removed to this Court on July 3, 2019. [#1] The instant action arises out of a disputed

property insurance claim. [See generally #4] Plaintiff alleges that in May 2017, its

property located in Broomfield, Colorado, covered by an insurance policy issued by

Defendant, was damaged as a result of a hail and wind storm. [Id.] Plaintiff filed a claim

with Defendant, and alleges that Defendant has failed to issue payment for the physical

losses and damages to the property, as outlined by repair estimates, and that Defendant

has failed to conduct a full, fair, and thorough investigation of Plaintiff’s claim. [Id. at 10-

12] Plaintiff brings the following causes of action: a request for declaratory relief to compel

appraisal, breach of contract, bad faith breach of insurance contract, and unreasonable

delay and denial of payment of covered benefits, in violation of Colo. Rev. Stat. §§ 10-3-

1115 and 10-3-1116. [Id. at 12-19]

         At the same time the instant action was filed, Plaintiff filed very similar complaints

against Defendant that have since been removed to this Court.              El Tapatio, Inc. v.

Hamilton Specialty Insurance Company, Civil Action No. 19-cv-01922-NYW [##1, 4] (“El

Tapatio II”); El Tapatio, Inc. v. Hamilton Specialty Insurance Company, Civil Action No.

19-cv-01924-REB-NRN [##1, 5] (“El Tapatio III”). Those cases are largely identical to the

instant matter, and arise out of Plaintiff’s claims for hail and wind damage under the same



                                               2
general insurance policy, except that the cases involve properties in Englewood and

Arvada, respectively, and repair estimates specific to the damage to those properties. El

Tapatio II [#4]; El Tapatio III [#5]. All three matters assert identical causes of action.

       The parties argue that consolidation of the three cases is appropriate because the

cases involve the same parties, and “saliently identical questions of law and fact”—

namely, Plaintiff’s claims for coverage under the same commercial insurance policy

issued by Defendant, in relation to alleged property damage following a wind and hail

storm in May 2017. [#19 at ¶¶ 2-3] The parties note that Defendant utilized the same

third-party risk management group to administer the claims at issue in all three matters,

and that the third-party risk manager utilized the same representatives to adjust the

claims. [Id. at ¶ 4] The parties further indicate that they retained and utilized public

adjusters, engineers, experts, and contractors common to all three claims, and therefore

anticipate that there will be significant overlap of fact and expert witnesses across all three

cases. [Id. at ¶ 5]

       The Court agrees that the three cases raise common questions of fact and law and

that consolidation is appropriate. At the heart of all three cases is coverage under the

same insurance policy issued by Defendant for property damage after a May 2017 hail

and wind storm. Judicial economy is “unquestionably served by consolidation,” where,

as here, “it will eliminate the need for various judicial officers to address and rule on

substantially the same issues” in three different cases. Skaggs v. Level 3 Commc’ns,

Inc., No. 09-cv-00200-PAB-CBS, 2009 WL 458682, at *2 (D. Colo. Feb. 24, 2009). The

Court finds that the common questions of fact and law, and resulting overlap of discovery,

outweigh any delay that may result from consolidation.



                                              3
       The parties further move for a 90-day stay of the consolidated case in order to

accommodate the parties’ agreement to enter into appraisal under the insurance policy

in all three lawsuits. [#19 at 1, 4] In determining whether to grant a stay, the Court

considers the following factors: (1) the interest of the plaintiff in proceeding expeditiously

with discovery and the potential prejudice to the plaintiff of a delay; (2) the burden on the

defendant of proceeding with discovery; (3) the convenience to the Court of staying

discovery; (4) the interests of nonparties in either staying or proceeding with discovery;

and (5) the public interest in either staying or proceeding with discovery. See String

Cheese Incident, LLC v. Stylus Shows, Inc., No. 1:03-cv-01934-LTB-PA, 2006 WL

894955, at *2 (D. Colo. Mar. 30, 2006). As to the first two factors, the parties agree to a

stay and acknowledge that they will not be prejudiced by a stay. [#19 at 4] Under the

third factor, the Court finds that a 90-day stay will not inconvenience the Court, and

appraisal efforts may enable the parties to resolve certain issues in this litigation without

the need for Court intervention. Under the fourth factor, the parties indicate that they are

unaware of any nonparty interests in a stay of this matter. Finally, there is a “public

interest [in] promoting the voluntary resolution of disputes.” Rocky Mountain Wild v.

Vilsack, No. 09-cv-01272-WJM, 2013 WL 3233573, at *8 (D. Colo. June 26, 2013). The

Court thus concludes that a 90-day stay of the consolidated case is appropriate.

       Accordingly, for the foregoing reasons, the Court ORDERS as follows:

       1. The Join Motion to Consolidate [#19] is GRANTED;

       2. In accordance with the Court’s inherent power to control its docket, and

          pursuant to Federal Rule of Civil Procedure 42(a), El Tapatio II, Civil Action No.




                                              4
          19-cv-01922-NYW, and El Tapatio III, Civil Action No. 19-cv-01924-REB-NRN

          are CONSOLIDATED into the above-caption action (the “Consolidated Case”).

      3. The Consolidated Case shall be the lead case and all future filings shall be

          made in this action.

      4. The Clerk shall re-docket the following filings on the Consolidated Case docket

          from El Tapatio II: ECF Nos. 4 and 18, and the following filing from El Tapatio

          III: ECF No. 5.

      5. Since the same attorneys have already entered their appearance on behalf of

          Plaintiff and Defendant, respectively, in all three cases, the Court will deem

          their appearance effective in the Consolidated Case.

      6. Pursuant to D.C.COLO.LCivR 40.1(d)(4)(C), the Clerk is directed to reassign

          the Consolidated Case to the undersigned.1

      7. The Consolidated Case is STAYED for 90 days, until February 3, 2020, and

          the parties shall file a joint status report on or before February 3, 2020.

      8. A copy of this Order shall be docketed in El Tapatio II and El Tapatio III.



DATED: November 5, 2019                         BY THE COURT:

                                                s/Scott T. Varholak
                                                United States Magistrate Judge




1 The parties have consented to magistrate judge jurisdiction in the instant matter [##14,
15] and in El Tapatio II, Civil Action No. 19-cv-01922-NYW [##18-19]. The parties have
not yet filed the Election Concerning Consent/Non-Consent to Magistrate Judge
Jurisdiction Form in El Tapatio III, but because the parties, and counsel, are identical
across all three actions, the Court deems it unnecessary to require an additional consent
form for El Tapatio III.
                                            5
